Citation Nr: 9918189	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-00 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for muscular atrophy of the 
lower extremities, secondary to service-connected back 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a December 1993 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for muscular atrophy was denied.  The 
veteran perfected a timely appeal.  The Board remanded the 
case in April 1996 for further development of the case and to 
afford the veteran a VA examination.  Said development having 
being completed, the case is again before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's current right lower extremity problems are 
shown in part to be etiologically or causally related to his 
service-connected back disorder.


CONCLUSION OF LAW

Muscular atrophy of the lower extremities is proximately due 
to or the result of a service-connected back disorder.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990). 

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, he has presented a claim that is plausible.  He has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist the veteran, as prescribed by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  

In order to establish secondary service connection, the 
claimed disability must be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310 
(1998).   The veteran contends that his current muscular 
atrophy of the lower extremities is secondarily service 
connected to his service-connected back disability.  After a 
review of the record, the Board finds that the evidence 
supporting the veteran's contentions and the evidence not 
supporting the veteran's contentions are in equipoise, and 
thus, giving the veteran the benefit of the doubt, his claim 
is granted.



In the present case, service connection has been established 
for a lumbar back disability as a result of an inservice back 
injury in July 1953.  The evidence shows that the veteran was 
admitted to the VA Hospital in Birmingham, Alabama, from 
March 1963 to July 1963 for back pain.  The veteran was found 
to have muscular atrophy in his lower extremities.  While his 
hamstrings were weak, his quadriceps were noted to be strong.  
Sensory examination revealed no objective loss of sensation. 
Biopsies were taken of the gastrocnemius of both legs, which 
showed some diminished width of the muscle fibers with no 
intrinsic myopathy and no denervation.  A diagnosis was made 
of muscular atrophy with unknown etiology. 

This case, as noted above, originally came before the Board 
in April 1996, at which time, the case was remanded to the RO 
for a VA examination to address whether the veteran's current 
disabilities of the lower extremity are attributable to 
active service or to any event or occurrence therein.  The 
veteran was subsequently given a VA peripheral nerves 
examination in July 1998.  The examiner found that the 
veteran's clinical symptoms and examination suggested lumbar 
radiculopathy and spinal stenosis due to degenerative joint 
disease.  Also, the examiner noted that the veteran appeared 
to have neuropathy secondary to diabetes.  

While the VA nerves examination appears not to relate his 
atrophy to service, the veteran was also afforded a VA spine 
exam in July 1998 by a different examiner.  This examiner 
reviewed the claims folder and was of the opinion that the 
veteran injured his back during active military service and 
as a result had muscular atrophy of the lower extremities.  

As stated above, the Board finds the evidence is in 
equipoise.  While the VA nerve examination report indicates 
that the veteran's current disability is related, at least to 
some extent, to diabetes, the examiner conducted the spine 
examination opined that the veteran's atrophy was related to 
his inservice back injury.  Accordingly, the Board finds, 
giving the veteran the benefit of the doubt, that his 
muscular atrophy of 

the lower extremities is secondarily service connected to his 
back disability, which was incurred in service and for which 
service connection has been established.  Therefore, 
secondary service connection is granted.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (1998).


ORDER

The veteran's claim for secondary service connection for 
muscular atrophy of the lower extremities is granted.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



6
 

